Exhibit 10(q)

Date: March 20, 2003

Contract No.: 109022

FTS - 1 SERVICE AGREEMENT

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and NORTH
SHORE GAS COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

1. AUTHORITY FOR TRANSPORTATION SERVICE:
(284B = Section 311; 284G = Blanket)

284G

2. RATE SCHEDULE: Firm Transportation Service (FTS - 1)

3. CONTRACT QUANTITIES:

Primary Route- See Exhibit attached hereto

Such contract quantities shall be reduced for scheduling purposes, but not for
billing purposes, by the Contract Quantities that Shipper has released through
Transporter's capacity release program for the period of any release.

Shipper desires to maintain the MDQ delivered to the city gate from storage in
the event of a change in Transporter's Use %. Therefore, subject to available
capacity, if Transporter's Use %, as stated in Transporter's FERC Gas Tariff
changes, Transporter shall make corresponding changes to: (a) the MSQ, Base MDWQ
and Base MDIQ of Shipper's FSS Agreement; and (b) the MDQ associated with the
injection route(s) of the transport agreement corresponding to such FSS
Agreement. Shipper authorizes Transporter make such quantity changes without
formal amendment by providing to Shipper a revised Exhibit for each contract
affected.

 

 

 

1



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109022

 

 4. TERM OF AGREEMENT:

    April 01, 2003 to

    March 31, 2006

 5. RATES:

    Maximum rates, charges, and fees shall be applicable for the entitlements
    and quantities delivered pursuant to this Agreement unless Transporter has
    advised Shipper in writing or by GEMStm that it has agreed otherwise.

    It is further agreed that Transporter may seek authorization from the
    Commission and/or other appropriate body at any time and from time to time
    to change any rates, charges or other provisions in the applicable Rate
    Schedule and General Terms and Conditions of Transporter's FERC Gas Tariff,
    and Transporter shall have the right to place such changes in effect in
    accordance with the Natural Gas Act. This Agreement shall be deemed to
    include such changes and any changes which become effective by operation of
    law and Commission order. Nothing contained herein shall be construed to
    deny Shipper any rights it may have under the Natural Gas Act, including the
    right to participate fully in rate or other proceedings by intervention or
    otherwise to contest changes in rates in whole or in part.

 6. INCORPORATION BY REFERENCE:

    The provisions of Transporter's applicable Rate Schedule and the General
    Terms and Conditions of Transporter's FERC Gas Tariff are specifically
    incorporated herein by reference and made a part hereof.

 7. NOTICES:

    All notices can be given by telephone or other electronic means, however,
    such notices shall be confirmed in writing at the addresses below or through
    GEMStm. Shipper and Transporter may change the addresses below by written
    notice to the other without the necessity of amending this Agreement:

     

     

     

     

    2

    

    --------------------------------------------------------------------------------

    

     

    Date: March 20, 2003
    
    Contract No.: 109022

     

    TRANSPORTER:

    ANR PIPELINE COMPANY
    9 GREENWAY PLAZA
    HOUSTON, TX 77046-0995
    

    Attention:
    
    TRANSPORTATION SERVICES

    SHIPPER:

    NORTH SHORE GAS COMPANY
    % PEOPLES GAS LIGHT AND COKE
    150 N MICHIGAN AVE
    3900
    CHICAGO, IL 60601
    

    Attention:
    
    DAVE WEAR
    
     
    
     
    
    Telephone:
    
    312-762-1647
    
    Fax:
    
    312-762-1671

    INVOICES AND STATEMENTS:

    NORTH SHORE GAS COMPANY
    C/O PEOPLES GAS LIGHT & COKE
    130 E RANDOLPH 23RD FLR
    CHICAGO, IL 60601-6207
    

    Attention:
    
    TOM SMITH
    
     
    
     
    
    Telephone:
    
    312-240-7692
    
    Fax:
    
    312-240-3865

     

     

     

     

    3

    

    --------------------------------------------------------------------------------

    

     

    Date: March 20, 2003
    
    Contract No.: 109022

     

    NOMINATIONS:
    
    NORTH SHORE GAS COMPANY
    % PEOPLES GAS LIGHT AND COKE
    150 N MICHIGAN AVE
    3900
    CHICAGO, IL 60601
    

    Attention:
    
    BOB HAYES
    
     
    
     
    
    Telephone:
    
    312-762-1652
    
    Fax:
    
    312-762-1671

    ALL OTHER MATTERS:

    NORTH SHORE GAS COMPANY
    % PEOPLES GAS LIGHT AND COKE
    150 N MICHIGAN AVE
    3900
    CHICAGO, IL 60601
    

    Attention:
    
    DAVE WEAR
    
     
    
     
    
    Telephone:
    
    312-762-1647
    
    Fax:
    
    312-762-1671

     

 8. FURTHER AGREEMENT:

A. The rate for the Primary Route MDQ as listed in the attached Primary Route
Exhibit and secondary receipts/deliveries as listed below shall be a Monthly
Reservation Rate of $2.8140 per dth and the applicable Commodity Rate
(equivalent on a daily basis to a 100% Load Factor Rate of $0.1000 per dth).
This rate shall be inclusive of Dakota Surcharge, Transition Costs, and any
other fees or surcharges under Transporter's FERC Gas Tariff, not to exceed the
total of Transporter's Maximum Reservation, Commodity and applicable surcharge
rates. In addition, Shipper shall be charged ACA and Transporter's Use (Fuel) in
accordance with Transporter's FERC Gas Tariff. Shipper shall not be charged for
GRI surcharges, unless and to the extent that Transporter is required to collect
and/or remit such charges to GRI.

Secondary Receipt(s): None
Secondary Delivery(ies): None

4



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109022

 

B. The mutually agreed upon rate for the use of any point not listed in
Paragraph A above shall be ANR's Maximum Applicable Reservation and Maximum
Applicable Commodity Rates under FTS-l service. In addition, Shipper shall be
charged ACA, Transporter's Use, Dakota Surcharge, Transition Costs and any other
fees or surcharges under Transporter's FERC Gas Tariff.

C. In addition, if one rate component which was at or below the applicable
Maximum Rate at the time this discount agreement was executed subsequently
exceeds the applicable Maximum Rate due to a change in Transporter's Maximum
Rates so that such rate component must be adjusted downward to equal the new
applicable Maximum Rate, then other rate components may be adjusted upward to
achieve the agreed overall rate, as long as none of the resulting rate
components exceeds the Maximum Rate applicable to that rate component. Such
changes to rate components shall be applied prospectively, commencing with the
date a Commission Order accepts revised tariff sheet rates. However, nothing
contained herein shall be construed to alter a refund obligation under
applicable law for any period during which rates that had been charged under a
discount agreement exceeded rates, which ultimately are found to be just and
reasonable.

D. Shipper shall be entitled to the Right of First Refusal provided for in
Section 22 of the General Terms and Conditions of Transporter's FERC Gas Tariff,
notwithstanding the fact that Shipper would otherwise be ineligible for this
right under Section 22.2.

 

 

 

 

5



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109022

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective Officers or Representatives there unto duly authorized to be
effective as of the date stated above.

 

SHIPPER: NORTH SHORE GAS COMPANY

By:

/s/ William E. Morrow

Title:

Executive Vice President

Date:

March 28, 2003

 

 

TRANSPORTER: ANR PIPELINE COMPANY

By:

/s/ Joseph E. Pollard

Title:

Agent and Attorney-in-Fact

Date:

4/8/03

 

 

 

 

6



--------------------------------------------------------------------------------



 

PRIMARY ROUTE EXHIBIT



Contract No:

109022

    To Agreement Between



Rate Schedule:

FTS-1

ANR PIPELINE COMPANY (Transporter)

Contract Date:

March 20, 2003

AND NORTH SHORE GAS COMPANY (Shipper)

Amendment Date:















Receipt

Delivery

Annual



Winter

Summer

Location

Location

MDQ



MDQ



MDQ

Name

Name

(DTH)



(DTH)



(DTH)

























153808

261574

0



20000

0

ANRPL STORAGE FACILITIES

PARIS - NORTH SHORE











    FROM: November 01, 2005

    TO: March 31, 2006

























153808

261574

0



0



0

ANRPL STORAGE FACILITIES

PARIS - NORTH SHORE











    FROM: April 01, 2005

    TO: October 31, 2005























153808

261574

0



20000

0

ANRPL STORAGE FACILITIES

PARIS - NORTH SHORE











    FROM: November 01, 2004

    TO: March 31, 2005

























153808

261574

0



0



0

ANRPL STORAGE FACILITIES

PARIS - NORTH SHORE











    FROM: April 01, 2004

    TO: October 31, 2004























153808

261574

0



20000

0

ANRPL STORAGE FACILITIES

PARIS - NORTH SHORE













    FROM: November 01, 2003

    TO: March 31, 2004





























153808

261574

0



0





0

ANRPL STORAGE FACILITIES

PARIS - NORTH SHORE













    FROM: April 01, 2003

    TO: October 31, 2003













 

 

 

 

1